UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2582


JANICE H. POWELL; GEORGE T. POWELL, JR.,

                Plaintiffs - Appellants,

          v.

FIRST MOUNT VERNON INDUSTRIAL LOAN ASSOCIATION; ARTHUR G.
BENNETT; DALE E. DUNCAN; JOHN F. GONZALES; HILTON T.
HUTCHENS, JR.; STAFFORD R. PEEBLES, JR.; J. EDWARD SIMS,
SR.; ALAINE FIELDS; MICHELLE PARKER-FIELDS; MERCEDES L.
MILLER; EDWARD L. MILLER,

                Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cv-00695-CCE-JEP)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Janice H. Powell; George T. Powell, Jr., Appellants Pro Se. H.
Terry Hutchens, HUTCHENS, SENTER & BRITTON, Fayetteville, North
Carolina; Gabrielle Amber Pittman, Frederick Kingsley Sharpless,
SHARPLESS & STAVOLA, PA, Greensboro, North Carolina; Michael
Andrew Grace, Sr., GRACE, TISDALE & CLIFTON, PA, Winston-Salem,
North Carolina, for Appellees.      Mercedes L. Miller; Edward
Miller, Appellees Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Janice H. Powell and George T. Powell, Jr. seek to

appeal       the     district       court’s       order       accepting      the    magistrate

judge’s recommendation and granting the motions to dismiss filed

by Defendants Sims and Peebles, denying without prejudice the

motion       to     dismiss      filed    by      Defendant       Mercedes      Miller,        and

granting       the    amended       motion        to    set    aside    default       filed     by

Defendants          First     Mount      Vernon         Industrial      Loan       Association,

Bennett,          Duncan,     Gonzales,        and       Hutchens.        Appellees        Sims,

Peebles,          Edward    Miller,      and      Mercedes       Miller      have     moved    to

dismiss the appeal on various grounds.                          This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain        interlocutory         and        collateral      orders,      28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                          The order the Powells

seek    to    appeal        is    neither     a    final      order    nor     an   appealable

interlocutory or collateral order.                        Accordingly, we dismiss the

appeal for lack of jurisdiction.                        We deny the pending motions to

dismiss as moot.                 We dispense with oral argument because the

facts    and       legal    contentions           are    adequately     presented         in   the

materials         before     this     court       and    argument      would    not      aid   the

decisional process.



                                                                                      DISMISSED

                                                   3